Motion Granted and Order filed March 27, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-11-00903-CV
                                   ____________

                        THE CITY OF HOUSTON, Appellant

                                            V.

   YOUNG SONG AND GINGER SONG, D/B/A WHEEL BURGER, GENE
 NAZLANKIN D/B/A SILBER ROAD AUTO, AND WORLD CATERING, INC.,
                                         Appellees


                  On Appeal from County Civil Court at Law No.4
                              Harris County, Texas
                         Trial Court Cause No. 994,712


                                       ORDER

      Appellees' brief was filed on March 8, 2012. Appellant filed a motion to strike or
order correction of appellees' brief on the grounds it fails to include adequate record
references. The motion is GRANTED.

      Appellees have failed to substantially comply with Rule 38 of the Texas Rules of
Appellate procedure. In particular, appellees have failed to provide adequate citations to
the record. Tex. R. App. P. 38.1(g).
       Accordingly, pursuant to Rule 38.9(b), the court orders appellees to rebrief. See
Tex. R. App. P. 38.9(b). Appellees' amended brief is due on or before April 26, 2012.
Appellant’s reply brief shall be due 20 days after appellees’ amended brief is filed.



                                                 PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                             2